Citation Nr: 1639685	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  01-08 530	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a rating evaluation higher than 50 percent for Dercum's disease, angiolipomas, and acne vulgaris for the period of January 11, 1991 to August 30, 2002 on an extraschedular basis under 38 C.F.R. § 3.321 (b)(1).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney-at-Law


WITNESS AT HEARING ON APPEAL

E.M.T., Ph.D., CRC


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from December 1958 to September 1960. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2004, September 2004, and December 2005 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In September 2006, July 2008, and September 2011, the Board denied the issue on appeal.  The Veteran appealed all of these determinations to the United States Court of Appeals for Veterans Claims (Court).  The prior Board decisions were all vacated by the Court and remanded.  In May 2013, the Board remanded the claim for additional development.

Dr. E.M.T., Ph.D., CRC provided testimony at a September 2014 Board hearing before the undersigned Veterans Law Judge.

The Board again remanded the claim in January 2015.  

The issue of entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities for the period of January 11, 1991 to August 30, 2002 on an extraschedular basis under 38 C.F.R. § 4.16 (b) was also on appeal.  However, a TDIU was granted, effective January 11, 1991, in a March 2016 rating decision; representing a full grant of the benefit sought on appeal.  As such, this issue is no longer in appellate status.  


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from December 1958 to September 1960. 

2.  On June 27, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran, through his authorized representative, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
R. FEINBERG
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


